Title: To James Madison from James Sulley, 21 May 1812 (Abstract)
From: Sulley, James
To: Madison, James


21 May 1812, Baltimore. As an admirer of JM’s “Talents and virtues” and as a supporter of his administration, informs him of “some rumors in the city this morning which have caused some very irritating remarks to drop from some friends of the administration and government.” “It is said that the French General Moreau who arrived yesterday from Washington has obtained a special permission to fit out a vessel for France for the purpose of sending his wife to France who it is said is in ill health. It is believed that at the bottom of this application there is a commercial speculation and that the passage of Madam Moreau is a secondary object that the House of Le Roy Bayard & Mc Evers are to be benefitted by the permission granted to General M and that you have been deceived by the Genl and his friend who went from this City to aid in procuring this permission. These rumors are believed by many and I assure you it gives great uneasiness to your warm friends. There is so much circumstantial evidence given to prove this statement that they cannot but believe it themselves and are not prepared to contradict it. Those who have been refused these permissions to go out for their property are exceedingly boisterous in their clamours. It is also said this vessel is to take out a large amount in specie.” Requests JM to “revoke this permission even if it is not to be abused.” In a postscript prays “most sincerely that the present measures of the Government may be persevered in and in the event of War with England or France that the non importation Law will be continued it is as effective against great Britton as 100 sale of the Line.”
